Citation Nr: 0724963	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  02-09 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
July 1972 and from September 1983 to November 1991.  He also 
had additional reserve service.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Pittsburgh, Pennsylvania Regional 
Office (RO).  

In September 2003, the Board remanded the veteran's case to 
the RO for further development and was returned to the Board.  
In April 2005, the Board again remanded this matter to the RO 
to afford due process and for other development.  Following 
its completion of the Board's requested actions, the RO 
continued the denial of the veteran's claims (as reflected in 
a March 2007 supplemental SOC (SSOC)) and returned this 
matter to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that in a VA Supplemental Medical 
Examination Report of February 2007, the veteran reported 
receiving Social Security (SSA) Disability benefits for his 
claimed back disorder and for his joint complaints 
(fibromyalgia) and has not worked since approximately 1997.  
Efforts to obtain any records pertaining to that SSA 
determination have not been accomplished and neither the 
documentation nor the medical evidence used to arrive at a 
determination is of record.  

The VA has a duty to assist in gathering social security 
records when put on notice that the veteran is receiving 
social security benefits. See Murincsak v. Derwinski, 2 
Vet.App. 363 (1992); Masors v. Derwinski, 2 Vet.App. 180 
(1992).  

Accordingly, the case is REMANDED for the following action:

1.  The Social Security Administration 
should be contacted and requested to 
furnish copies of all medical records 
pertinent to the veteran's award of 
disability benefits.  If medical 
evidence utilized in processing such 
claim is not available, the fact should 
be entered in the claims folder.

2.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim.  

3.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



